ORDER

PER CURIAM.
Appellant, James Williams, appeals from an order of the Circuit Court of Franklin County, affirming the judgment rendered by the Labor and Industrial Relations Commission finding appellant disqualified from receiving unemployment compensation benefits based on appellant’s voluntary termination of his employment without good cause. We affirm. We have reviewed the briefs of the parties, as well as the transcripts and the legal file, and find no clear error in the findings of fact and conclusions of law. In addition, we find no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgment of the Circuit Court pursuant to Rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.